NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0659n.06
                                                                                            FILED
                                            No. 11-1599
                                                                                       Jun 21, 2012
                            UNITED STATES COURT OF APPEALS                       LEONARD GREEN, Clerk
                                 FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                             )
                                                      )
          Plaintiff-Appellee,                         )
                                                      )       ON APPEAL FROM THE
v.                                                    )       UNITED STATES DISTRICT
                                                      )       COURT FOR THE WESTERN
JODY MICHAEL WILLIAMS,                                )       DISTRICT OF MICHIGAN
                                                      )
          Defendant-Appellant.                        )
                                                      )



BEFORE: BATCHELDER, Chief Judge; GRIFFIN, Circuit Judge; COHN, District Judge.*


          PER CURIAM. Jody Michael Williams appeals his sentence. Following our review, we

affirm.

          In December 2010, Williams pleaded guilty to conspiracy to distribute and possess with

intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and 846. The district court set

his sentencing hearing for March 2011. Two weeks before he was scheduled to be sentenced,

Williams moved to continue the hearing until two co-conspirators entered their anticipated guilty

pleas. Williams argued that postponing the hearing would provide the court with additional

information concerning his role in the conspiracy and relative level of culpability. The district court

denied the motion, concluding that Williams failed to demonstrate good cause for a continuance.



          *
       The Honorable Avern Cohn, Senior United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 11-1599
United States v. Williams

        At the sentencing hearing, the district court determined that Williams’s total offense level

was 27, which included a two-level increase under USSG § 3B1.1(c) for his role in the offense, and

that his criminal history category was IV, resulting in a guidelines range of imprisonment of 100 to

125 months. The district court sentenced Williams to 100 months in prison. On appeal, Williams

asserts three claims of error: (1) the district court abused its discretion by denying his motion to

continue the sentencing hearing; (2) the district court erred by denying his request for a downward

departure under USSG § 4A1.3(b)(1) on the basis that his criminal history category overrepresented

the seriousness of his criminal history and his likelihood to recidivate; and (3) the district court erred

by denying his request for a downward variance on the basis that marijuana should no longer be

classified as a Schedule I drug, and the court failed to adequately explain its decision to deny the

variance.

        We review a district court’s denial of a motion to continue a sentencing hearing for an abuse

of discretion. United States v. Warshak, 631 F.3d 266, 298 (6th Cir. 2010); United States v. Robbins,

197 F.3d 829, 847 (7th Cir. 1999). The district court did not abuse its discretion by denying

Williams’s motion to continue the sentencing hearing because Williams failed to demonstrate that

postponing the hearing was likely to result in the discovery of additional information that was

necessary to impose a proper sentence. The presentence report contained detailed information

regarding the actions of the conspirators, including Williams’s role in retrieving drug shipments and

directing other individuals concerning the shipment of drugs and drug proceeds. Further, despite the

denial of the continuance, defense counsel was able to discuss in detail at the sentencing hearing the

role of each individual in the conspiracy and Williams’s relative level of culpability.

                                                   -2-
No. 11-1599
United States v. Williams

        We cannot review the district court’s denial of a request to depart downward under

§ 4A1.3(b)(1) unless there is clear evidence demonstrating that the court misunderstood its discretion

to depart from the guidelines. See United States v. Santillana, 540 F.3d 428, 431 (6th Cir. 2008).

There is no such evidence here. The court considered Williams’s request for a downward departure,

but denied it, accepting the government’s argument that Williams’s criminal history category did not

substantially overrepresent the seriousness of his criminal history or his likelihood to recidivate. See

United States v. Johnson, 553 F.3d 990, 999 (6th Cir. 2009).

        Finally, the district court did not abuse its discretion in denying Williams’s request for a

downward variance. See United States v. Massey, 663 F.3d 852, 856-57 (6th Cir. 2011). The court

adequately explained that its decision to reject the request was based on the fact that marijuana is a

gateway drug that leads to more serious drug use, and the rejection was reasonable, given that

marijuana remains a Schedule I drug. See Gonzales v. Raich, 545 U.S. 1, 15 & n.23 (2005).

        Accordingly, we affirm the district court’s sentence.




                                                  -3-